Per Curiam.
This suit originated before a justice of the peace in Butler county, and was for the recovery of double damages for stock killed by defendant’s road, in August, 1877, and the trial in the circuit court to which it was *433appealed, occurred before the Revised Statutes of 1879 took effect. The statement tiled was as follows:
“ Plaintiff" states that the defendant is a corporation duly incorporated by the laws of the State; that it was the occupier of and managing a railway between the town of Poplar Bluff, Missouri, and the city of Cairo, Illinois, between the 12th day of August and the 12th day of September, 1877; that between said days defendant by its; engines and cars, on the line of its said road in the township of Poplar Bluff, Missouri, at a point on said road where it was not fenced and where there was no public crossing or cattle-guards, killed thirty hogs, the property of plaintiff, of the value of $300. Plaintiff therefore prays judgment for $600, double the value of said property, as provided by statute.”
The petition fails to allege that the hogs got on the track at a point where the company was by law required to fence ; and under all the decisions of this court on that question is fatally defective. Judgment reversed.